DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 01/31/2019 for application number 16/264,247. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-9 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Indian Application Number IN201821045265 filed on 11/30/2018. It is noted, however, that applicant has not filed a certified copy of the parent application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

References Cited but not Used
Pearson et al. (US 2006/0089970 A1) – describes an email system that enforces rights management to detect and remove sensitive information from emails and their attachments. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “detection component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the term “detection component” is not adequate structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0113079 A1) in view of Lim (US 2012/0017000 A1).

Regarding claim 1, Etgar teaches a system for rights management to automate and facilitate the management of information in a plurality of collaboration systems [Abstract] comprising a detection component to identify a sender sharing the protected document and a list of recipients to be given access to the document [Fig. 3, (310, 340), Paras. 50, 61-62, using a set of rules to determine the validity of sent/received emails and attachments].

But, Etgar does not explicitly teach permissions of a protected document. However, Lim teaches a system for rights management to automate and facilitate the management of Paras. 78-80, protecting confidential documents within a system] and identify a sender sharing the protected document and a list of recipients to be given access to the document [Fig. 19, Paras. 504-505, determining if a user has permission to disperse a confidential document to an outside party].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with attachments without the need to personally check each addressee to see if they have access or not to a document, creating an efficient and user friendly system.

Regarding claim 2, Etgar as modified by Lim teaches all of the limitations of claim 1 as described above. Etgar further teaches wherein the collaboration system includes an email system, content collaboration tool or file sharing application [Fig. 1, Paras. 30-36, email system].
Lim further teaches wherein the collaboration system includes an email system, content collaboration tool or file sharing application [Fig. 19, Paras. 373, 504-505, the security system to be implemented in collaborative and email systems].

Regarding claim 3, Etgar as modified by Lim teaches all of the limitations of claim 1 as described above. Etgar further teaches wherein the detection component in an email system is a connector that is listening to events in the email to trace the movement of emails [Fig. 1, (140, 150), Paras. 30-37, the organization server with both an exchange and email control programs to track incoming/outgoing emails and information].

Regarding claim 4, Etgar as modified by Lim teaches all of the limitations of claim 3 as described above. Lim further teaches wherein the detection component facilitates the grant of permissions by detecting the rights available to the sender and the recipients to change permissions [Fig. 17, Paras. 49-51, determining if a user has permission to access (i.e. make changes, upload, download, etc.) a document].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with attachments without the need to personally check each addressee to see if they have access or not to a document, creating an efficient and user friendly system.

Regarding claim 5, Etgar as modified by Lim teaches all of the limitations of claim 1 as described above. Etgar further teaches wherein a mail transfer agent is in the email server infrastructure that monitors all emails flowing within and outside the email system and identifies Fig. 3, (310, 340), Paras. 50, 61-62, using a set of rules to determine the validity of sent/received emails and attachments].
Lim further teaches wherein a mail transfer agent is in the email server infrastructure that monitors all emails flowing within and outside the email system and identifies the protected documents that are flowing through the email server [Fig. 19, Paras. 504-505, determining if a user has permission to disperse a confidential document to an outside party].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with attachments without the need to personally check each addressee to see if they have access or not to a document, creating an efficient and user friendly system.

Regarding claim 6, Etgar as modified by Lim teaches all of the limitations of claim 1 as described above. Etgar further teaches wherein the detection component in the content collaboration system is a connector that is listening to document upload or download events and taking action accordingly [Para. 50, absolute and fuzzy rules can be applied to attachments to emails (i.e. uploaded documents)].
Lim further teaches wherein the detection component in the content collaboration system is a connector that is listening to document upload or download events and taking action Paras. 429-436, permissions to upload content and copy (i.e. download) content].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with attachments without the need to personally check each addressee to see if they have access or not to a document, creating an efficient and user friendly system.

Regarding claim 7, Etgar as modified by Lim teaches all of the limitations of claim 6 as described above. Lim further teaches wherein the connector monitors all documents uploaded to a document folder and identifies the users that have access to that folder [Paras. 429-436, permissions to upload content and copy (i.e. download) content].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with 

Regarding claim 8, Etgar as modified by Lim teaches all of the limitations of claim 6 as described above. Lim further teaches wherein the connector automatically grants permissions to the users uploading the document having the rights to change permissions [Fig. 17, Paras. 49-51, determining if a user has permission to access (i.e. make changes, upload, download, etc.) a document].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with attachments without the need to personally check each addressee to see if they have access or not to a document, creating an efficient and user friendly system.

Regarding claim 9, Etgar as modified by Lim teaches all of the limitations of claim 6 as described above. Lim further teaches wherein the connector trigger a request for permission to the original owner of the protected document if the user uploading the document does not have the rights to change permissions [Fig. 17, Paras. 49-51, determining if a user has permission (i.e. request) to access (i.e. make changes, upload, download, etc.) a document].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the email rule system of Etgar and incorporate the protected document rules of Lim to allow the system to incorporate the email information rules to include protected documents and attachments from being dispersed to unauthorized individuals.
A person having ordinary skill in the art would have been motivated to modify and include the protected document rules to allow the user to send and receive email with attachments without the need to personally check each addressee to see if they have access or not to a document, creating an efficient and user friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179